DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
1.	Claims 18-34 are pending and currently under consideration for patentability.
	Claims 1-17 and 35-41 are cancelled.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on January 30, 2019, October 17, 2019, March 4, 2020 and January 6, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
4.	Claims 21 and 22 are objected to because of the following informalities:  
	Claims 21 and 22 recite the limitation “a fluid reservoir”; however, antecedent basis for “a fluid reservoir” is already provided in independent claim 18, from which claims 21 and 22 depend.  Please amend these recitations to --[[a]] the fluid reservoir--.
Claims 22 recites the limitation “a pump head”; however, antecedent basis for “a pump head” is already provided in independent claim 18, from which claim 22 depends.  Please amend these recitation to --[[a]] the pump head--.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.	Claim(s) 29-32 and 34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Beiriger et al. (US PGPUB 2011/0004143).

6.	With regard to claim 29, Beiriger discloses a solution cartridge (modular drug delivery device, 102; Figs. 2-3) for an instillation therapy device (hemodialysis system, 100; Fig. 1; abstract; [0232]), the solution cartridge (102) comprising: a carrier (drug delivery device, 103) having a base housing (upper portion of 103 including drug vial holder, 112 and drug vial spikes, 120) and a tube housing (lower portion of 103 including bubble detectors, 128 and occluders, 130); a fluid container (drug vials 116, 118) having a port (rubber seal, 123 positioned between a cap, 119 and a neck portion, 121; Fig. 3) configured to engage the base housing (at 120; [0246-0249]); and a tube segment (feeder line, 122 and drug delivery line, 104; Figs. 2-3) disposed in the tube housing (lower portion of 103) and coupled to the carrier (103; via 112, 120), the tube segment (122, 104) configured to be in fluid communication with the fluid container (116, 118) and to engage a pump head (peristaltic drug pump, 132) of a therapy device (100) for movement of fluid from the fluid container (116, 118; [0233-0237]).

7.	With regard to claim 30, Beiriger discloses that the base housing (upper portion of 103, including 112) further comprises: a rectangular body (see shape of 112; Fig. 2) having a receptacle (channel, 114 including 120, which has is a “cup-shaped member” [0247]) disposed in an upper surface (Fig. 2); and a venting spike (central spike, 136 of vented central spike, 436; [0401]; Fig. 35) disposed in the receptacle (of 120; Figs. 3, 4, 6).

8.	With regard to claim 31, Beiriger discloses that the venting spike (136, 436) is fluidly coupled to the tube segment (122, 104; Figs. 2, 3, 36, 37; [0246-0248]).

9.	With regard to claim 32, Beiriger discloses that the venting spike (136, 436) is fluidly coupled to an ambient air pressure (via vent, 450; Figs. 35-37; [0401]); and the receptacle (of 120) includes a fluid passage (channel, 140; best seen in Fig. 6) in fluid communication with the tube segment (122; Figs. 2, 3; [0247]).

10.	With regard to claim 34, Beiriger discloses an ultra-sonic inspection segment (bubble detector, 128; Fig. 2) fluidly coupled to the tube segment (122) between the tube segment and a tissue site (that 104 leads to; Figs. 2, 3; [0235]).

11.	Claim(s) 29 is additionally rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mason (US PGPUB 2007/0078377).

12.	With regard to claim 29, Mason discloses a solution cartridge (integrated infusion and aspiration unit, 14; Figs. 2-4) for an instillation therapy device (integrated infusion and aspiration system, 10; Fig. 1; abstract), the solution cartridge (14) comprising: a carrier (main body, 52) having a base housing (second portion, 58) and a tube housing (first portion, 56); a fluid container (reservoir module, 48) having a port configured to engage the base housing (58; [0028]); and a tube segment (conduit, 80) disposed in the tube housing (56) and coupled to the carrier (52), the tube segment (80) configured to be in fluid communication with the fluid container (48) and to engage a pump head (plurality of rotors, 86 of pump, 82) of a therapy device (10) for movement of fluid from the fluid container (48; [0024]; [0028]; [0042]).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

14.	Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beiriger.

15.	With regard to claim 33, While Beiriger discloses the use of load cell segments (“a load cell or load scales that detect the mass of the vial”) fluidly coupled to the system (100; [0238]; [0388]), Beiriger 
	However, it would have been obvious to one having ordinary skill in the art prior to the invention being made to specify the coupling location of the load cell segments disclosed by Beiriger, to be coupled to the tube segment between the tube segment and the fluid container, since by locating the load cell underneath the fluid container, each vial can have an associated load cell that weighs the vial throughout drug delivery - allowing for the amount of drug delivered to be determined throughout therapy, as suggested by Beiriger in paragraph [0388].

16.	Claims 18, 21, 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kollar et al. (US PGPUB 2008/0027368) in view of Ray et al. (US 6,109,895).

17.	With regard to claims 18 and 23, Kollar discloses a solution cartridge (disposable assembly, 100; Figs. 2A, 13; [0059])  for an instillation therapy device (infusion system, 1; Fig. 1; abstract; [0052-0053]), the solution cartridge (100) comprising: a body (cartridge, 120) forming at least a portion of a fluid reservoir (sequestration reservoir, 301; [0054]; [0058]; [0128]); a fill port (tubing retainers, 102a-d including valves, 98 and 99) fluidly coupled to the fluid reservoir (301) and configured to receive fluid (Figs. 10A-B; [0092-0093]); and a tube segment (tubing loops, 132, 140, 178, 180, 190) coupled to the body (120) and in fluid communication with the fluid reservoir (310; Fig. 2A), the tube segment (132, 140, 178, 180, 190) configured to engage a pump head (pump assemblies, 31-36; Fig. 1) of a therapy device (1) for movement of fluid from the fluid reservoir (301; [0057]; [0088]; [0089-0091]).
	With further regard to claim 23, Kollar discloses that the body (120) has an ovoid-shape with a rounded end and a flattened end opposite the rounded end (Fig. 2A-2B, 13; [0159]).
While Kollar discloses the use of valves (98, 99) which seal off the fill port (102a-d; [0092-0093]), Kollar is silent in regard to a seal or cap coupled to the fill port.

Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the fill port disclosed by Kollar to include a cap/seal, similar to that disclosed by Ray, in order to utilize means well-known in the art for sealing off the fill port from external contaminants prior to the solution cartridge being used, and allowing for simple piercing or removal prior to its connection to tubing, as suggested by Ray in column 4, lines 14-19 and column 5, lines 16-18.

18.	With regard to claims 19 and 27, Kollar discloses load cell segments (pressure sensors, 14, 18, 40, 42, 44, 89 “each include a load cell in control unit, 10 and a load cell stem or cylinder magnetically coupled thereto”) fluidly coupled to the tube segments (132, 140, 178, 180, 190 via disposable cartridge interface region, 20) between the tube segment and the fluid reservoir (301; Fig. 4; [0061]).

19.	With regard to claim 21, Kollar discloses that the body (120) comprises a lid (upper component interface plate, 12) configured to form at least a portion (at cartridge interface region, 20; Fig. 4) of the fluid reservoir (301; [0054]; [0060-0065]).

20.	With regard to claim 24, Kollar discloses that the body (120) has at least one notch (openings, 115 and slot, 117 on mounting assembly, 21) proximate to the flattened end ([0061]; [0089-0091]; Figs. 4, 10C-D).

With regard to claims 25-26, Kollar is silent in regard to the body comprising a semicircular raceway, and the tube segment comprises a tube suspended across the raceway.
	However, Ray discloses a portable peristaltic pump (abstract; Figs. 1-3), comprising: a pump unit (100) to be connected to a cassette (300) which forms a fluid reservoir unit (200); wherein the reservoir unit (200) in fluidly connected to tubing segment (flexible plastic tubing, 202) configured to engage the pump unit (100) pump head (rotor, 109); and wherein a cassette body (plate, 305) comprises a semicircular raceway (general U-shaped housing, 307 including central rounded-off part, 308), and the tube segment (202) comprises a tube (202) suspended across the raceway (307, 308; Figs. 2-4; col. 4, lines 33-50; col. 5, lines 1-15).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the body disclosed by Kollar to include semicircular raceways housings, similar to that disclosed by Ray, for maintaining the position of each of the tubing segments for accommodating a secure and simple connection and disconnection with the pump head, as suggested by Ray in column 4, lines 33-50.
	
22.	Claims 20 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kollar in view of Ray, as applied to claims 18 and 23 above, and in further view of Beiriger.

23.	With regard to claims 20 and 28, While Kollar discusses the utilization of sensors which interface with the fluid flow paths to monitor certain characteristics of the system such as pressure, temperature, fluid level and the presence of bubbles in various locations in the system, to provide an indication of whether the system is operating within acceptable ranges ([0050]), Kollar and Ray fail to explicitly disclose an ultra-sonic inspection segment fluidly coupled to the tube segment between the tube segment and a tissue site.

	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the solution cartridge disclosed by Kollar in view of Ray to include an ultra-sonic inspection element, similar to that disclosed by Beiriger, in order to provide a sensor capable of detecting the presence of the tubing segments itself, while also detecting air bubbles within the tubing segments, to determine whether its associated reservoir is empty during treatment, as suggested by Beiriger in paragraph [0235].  Further, in paragraph [0050], Kollar also provides motivation to one having ordinary skill in the art to utilize known sensors which interface with the fluid flow paths to monitor certain characteristics of the system such as pressure, temperature, fluid level and the presence of bubbles in various locations in the system, to provide an indication of whether the system is operating within acceptable ranges, and ultra-sonic sensors are known in the art for providing such function.

24.	Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kollar in view of Ray, as applied to claim 18 above, and in further view of Hershberger et al. (US PGPUB 2004/0202561).

25.	With regard to claim 22, while Kollar discloses that the body (120) comprises a lid (upper component interface plate, 12) configured to form at least a portion (at cartridge interface region, 20; Fig. 4) of the fluid reservoir (301; [0054]; [0060-0065]), and Ray discloses that the cassette body (plate, 305) comprises a recess (general U-shaped housing, 307 including central rounded-off part, 308) configured to receive at least a portion of the tube segment (202) and pump head (rotor, 109) of the therapy device (100; Figs. 1-4; col. 4, lines 33-50; col. 5, lines 1-15), Kollar and Ray are silent in regard to the lid having a recess configured to receive at least a portion of the tube segment and a pump head of the therapy device.

	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the lid disclosed by Kollar in view of Ray to include a recess, similar to that disclosed by Hershberger, in order to accommodate the compressible tubing segment and the orbiting, peristaltic pump rollers of the therapy device, for pumping of fluid through the tubing during operation, as suggested by Hershberger in paragraphs [0098] and [0122].

Conclusion
26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chandler et al. (US 6,024,720) discloses a fluid management system for arthroscopic surgery.
	Wright et al. (US 2012/0289928) discloses medical tubing instillation detection.
	Locke et al. (US PGPUB 2011/0190735) discloses a wound treatment apparatus and methods for controlled delivery of fluids to a wound.
	Moore et al. (US PGPUB 2008/0097320) discloses a grooved aspiration pump roller-head assembly.

27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781